DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2 and 4-5 in the reply filed on 10/28/2020 is acknowledged.
Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020.
Specification
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because there are grammatical errors, and the abstract refers to the purported benefits of the invention.  In addition, two “Abstract” documents were filed by the Applicant(s) on 11/13/2018; however, there is no marked up copy, nor is there a copy marked “Replacement Sheet”.  
The grammatical errors include: “…device, resin laminated body” (line 1), which should instead disclose “…device, a resin laminated body”; “… and electronic component is placed” (line 3), which should read: “… and an electronic component is placed”.  This list is not exhaustive, and the Applicant(s) is/are encouraged to correct all similar issues of missing articles (“a”, “an”, “the”) in the abstract and specification.
The purported benefits (e.g. “it is possible to reduce the time required…”, line 6) of the invention should be removed from the abstract.
Regarding the two “Abstract” documents, it seems apparent that the version labeled “Preliminary Amendment” is likely intended to be the preferred abstract.
For all of the above informalities, correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  “A method for forming circuit of, by using a resin” (line 1; emphasis added).  Though not necessarily indefinite, this language is difficult to understand.  It appears as if the word “of” should be removed.  The claim has been accordingly read to intend: “A method for forming circuit, by using a resin”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “The method for forming circuit according to claim 1” (line 1; emphasis added).  The claim should read: “The method for forming the circuit according to claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “a method for forming circuit of, by using a resin layer in which an ultraviolet curable resin ejected by an ejecting device is cured, forming a circuit in which a component is mounted on a board, the method comprising: an ejection step of ejecting the ultraviolet curable resin onto a planned mounting position of the component by the ejecting device, an amount of the ultraviolet curable resin corresponding to at least one of a size and a weight of the component;” (lines 1-6; emphasis added).  There are a number of issues with the above language which make it impossible to know the scope or metes and bounds of the claimed method.  The preamble contains several recited step actions (e.g. “using”, “ejected”, “is cured”, is or is not an “amount of the ultraviolet curable resin corresponding to at least one of a size and a weight of the component” (lines 5-6).  How does the “amount” correspond with the size and/or weight of the component?  Is it larger, smaller or the same size? Is “size” a volume measurement, or a surface area or footprint measurement?  How would the amount be able to correspond to both a size and a weight of a component?  Because the claims do not answer any of these questions, the reader cannot know what is intended by the purported limitation.  The claim has been examined as best understood.
Claims 2 and 4-5 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 4 is further rejected as indefinite; because the claim discloses “a resin layer lamination step of laminating the resin layer at a location in the cavity other than where the component is fixed until the resin layer has a height that is same as a height of a face that is continuous with an upper end of the cavity; a resin layer formation step of forming the resin layer over an upper face of the resin layer laminated in the resin layer lamination step and the face that is continuous with the upper end of the cavity;” (lines 3-8; emphasis added).  The first of.  Finally, the “resin layer formation step” relies upon indefinite circular “logic”, wherein the resin layer is impossibly formed upon itself.  The claim has been examined, as best understood, to be intended to depend from claim 2, which recites a location for the component, and discloses a “cavity” formed in the board, thus also clarifying a portion of the indefinite matter of claim 1.  The “face” is held to be a face of the cavity, and the resin layer step is believed to intend forming “another” resin layer, or the like.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuki et al. (US 5,846,853).
Regarding claim 1, as best understood, Otsuki discloses a method for forming circuit of, by using a resin layer (6) in which an ultraviolet curable resin (“photosensitive resin 7”,  
Regarding claim 2, as best understood, Otsuki discloses the method for forming circuit according to claim 1, wherein the planned mounting position of the component is a position inside a cavity (area between the two pillars: 2, 3 and 7, and above substrate: 1) formed in the board (figs. 1(c)-1(d)).  Note: the claimed “cavity formed in the board” is disclosed as being an opening (cavity, 132) in laminated layers of the substrate (see instant figs. 3 and 4), and the term “formed” implies subtractive manufacturing, however this is not held to be required as presented currently in the claim.  As such, the claimed board is reasonably held to include elements 1, 2, 3 and 7 of figure 1(c) of Otsuki, and the cavity is the area bounded by the board on the bottom and the pillars (2, 3, 7) on left and right sides.
Regarding claim 5, as best understood, Otsuki discloses the method for forming circuit according to claim 1, further comprising: an ultraviolet ray irradiation step (fig. 1(b), at 8) of, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuki, in view of Uehara et al. (US 2006/0068525 A1).
Regarding claim 4, as best understood, Otsuki discloses all of the elements of the current invention as detailed above with respect to claims 1 and 2.  Otsuki further discloses a resin layer lamination step of laminating the resin layer (7) at a location in the cavity (to the left and right of 6, and on top of 2) other than where the component is fixed until the resin layer has a height that is same as a height of a face that is continuous with an upper end of the cavity (figs. 1(a)-1(d); col. 3, lines 21-50); and a wiring formation step of forming a wiring (3, 7) by ejecting in a form of a line a metal-containing liquid containing metal particles (3) (figs. 1(a)-1(c); col. 3, lines 21-48).  Otsuki, however, does not explicitly disclose a resin layer formation step of forming the resin layer over an upper face of the resin layer laminated in the resin layer lamination step and onto an upper face of the resin layer formed in the resin layer formation step and by baking the metal-containing liquid.
Uehara teaches that it is well known to perform a related method (Title; Abstract; pars. 0049-0050), including a resin layer formation step (fig. 5C) of forming the resin layer (115) over an upper face (top, as viewed) of the resin layer (111) laminated in the resin layer lamination step (figs. 4A-4C) and the face that is continuous with the upper end of the cavity (figs. 5A-5C; pars. 0051-0053 and 0082-0086); and a wiring formation step of forming a wiring (113, 117) by ejecting in a form of a line a metal-containing liquid containing metal particles onto an upper face of the resin layer formed in the resin layer formation step and by baking the metal-containing liquid (figs. 4D-5C; pars. 0059-0061 and 0073-0075).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Otsuki to incorporate the additional resin layers and the ejecting of the wiring layer upon the top of the additional resin layers of Uehara. PHOSITA would have known that it is common to form a multi-layered, stacked circuit board substrate with a component thereupon.  This is a well-known expedient which predictably decreases circuit board footprint and thus enables more boards and/or electronic components to be mounted in a product device.  Moreover, there is no indication that any special steps were devised or any surprising results came from the known use of additional layers from Uehara in the old method of Otsuki.  At the time of filing it would have been obvious to have repeated layering steps as many times as was desired, as has been shown in the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.